DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive. 
In regards to the argument of one having ordinary skill in the art would not have found it obvious to have modified the closure of Yamada (EP 0514168 B1) in view of Boogert (US 2002/0025193 A1) and would have consciously avoided the modification because it would have undermined a principal of operation of the Yamada device for claim 1 starting on page 2 of the Remarks, the Examiner respectfully disagrees. While Yamada does disclose that the slidable closure (4 and 44, Figure 3) with the film (5, Figure 3) and the docking station slide (2, Figure 3) are opened separately, one having ordinary skill in the art would still find it obvious through the proposed modification to obtain the claimed subject matter as Booget teaches that the slidable closure (16, Figure 1) and docking station slide (12, Figure 1) can be opened together (Paragraphs [0038-0039]). Boogert teaches that a film (28, Figure 1) is on the docking station (10, Figure 1) and another film (76, Figure 1) is connected to the open end on the bottle (Paragraphs [0035] and [0037-0038]). Also, Boogert teaches prevention of the powder on the film from getting into contact with the structure of the docking station (Paragraph [0044]) similar to what the applicant has pointed out from the Yamada reference on page 6 of the Remarks where both can be understood as preventing possible spillage and contamination. Thus, a person having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have modified the closure of Yamada in view of Boogert. It should also be noted that “configured to” 
Additionally, applicant's argument that the prior art references Yamada and Boogert could be combined, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In regards to applicant’s argument that the rationale presented in the Office Action does not substantiate a prima facie case of obviousness for claim 1 starting on page 6 of the Remarks, the Examiner respectfully disagrees. While the rationale was not well written, the intention of the obviousness rejection was to dispense to dispense toner from the container into a reservoir by moving both slides together seen in the rejection of claim 17 where Yamada taught moving the slidable closure (4 and 44, Figure 3) with the film (5, Figure 3) and the docking station slide (2, Figure 3) separately.  The motivation to dispense toner form the container into the reservoir is rather broad where both references pertain the motivation.
The arguments above are also in regards to claims 13 and 17 in the Remarks on page 7. Additionally, claim 13 is rejected with the additional reference Tsukamoto (US 5018560 A) which is not seen in the rejection of claims 1 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-11, and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (EP 0514168 B1) in view of Boogert (US 2002/0025193 A1).
Regarding Claim 1:
Yamada discloses a chemical dispenser that has:
A reservoir (3a, Figure 2) configured to contain a chemical (D, Figure 5, the developer is the chemical) to be dispensed, the reservoir having a closed top end (See annotated Figure 2 below and Figure 2, the reservoir (3a) has a closed top end), a bottom end (30, Figure 3) defining an opening through which the chemical (D, Figure 5) is dispensed, and at least one sidewall (See annotated Figure 2 below) connecting the top end to the bottom end; 
a docking flange (3b, Figure 2, the protruding portion is the docking flange) adjacent the bottom end (30, Figure 3) of the reservoir (3a, Figure 2), the docking flange containing a slidable closure (4 and 44, Figure 3) configured to slide from a position in which the slidable closure (4 and 44, Figure 3) closes the opening of the reservoir to prevent the chemical from discharging through the opening (Figure 5, the slidable closure (4 and 44) prevents the chemical from discharging) to a position in which the slidable closure is offset from the opening (Figure 7, the slidable closure (4 and 44) is offset from the opening (30)) and the chemical is allowed to discharge past the slidable closure through the opening (Column 6, Lines 5-8); 
a docking station (1, Figure 2, the container is the docking station)  having a discharge aperture (100, Figure 5) and a docking station slide (2, Figure 3, the lid is the docking station slide), the docking station being configured to receive and hold the docking flange extending from the bottom end of the reservoir (Column 3, Lines 39-53 and 14, Figure 2, the docking station (1) will hold the reservoir and the docking flange (3b)) with the opening of the reservoir aligned with the discharge aperture of the docking station (Figure 3, the opening (30) of the reservoir (3a) and the opening of the discharge aperture (100) are aligned),
wherein the slidable closure (4 and 44, Figure 3) and the docking station slide (2, Figure 3) have corresponding mating features (41 and 22, Figure 3), when the docking flange extending 
Yamada does not disclose:
Wherein the slidable closure and the docking station slide have corresponding mating features that cause the slidable enclosure to engage with the docking station slide, such that the slidable closure is configured to open as the docking station slide is translated from a closed position to an open position.
	Boogert teaches a refill mechanism that has:
Wherein the slidable closure (16, Figure 1) and the docking station slide (12, Figure 1) have corresponding mating features (70 and 48, Figure 1) that cause the slidable enclosure to engage with the docking station slide (Paragraphs [0034] and [0038]) and such that the slidable closure (16, Figure 11) is configured to open as the docking station slide (12, Figure 11) is translated from a closed position to an open position (Paragraphs [0038-0040], as the docking station slide (12) opens the slidable closure moves with it causing it to become offset and open).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada to include the slidable closure is configured to open as the docking station slide is translated from a closed position to an open position as taught by Boogert with the motivation to dispense toner from the container into a reservoir in a more convenient manner that still prevents in a more convenient manner that still prevents the powder from being scattered about and prevents foreign matter from being dropped into the container (all of which Yamada expressed as concerns of the prior art devices). 




(Annotated by Examiner)

    PNG
    media_image1.png
    923
    1154
    media_image1.png
    Greyscale


Regarding Claim 9:
The above-discussed combination of Yamada and Boogert accounts for this subject matter where Yamada discloses wherein the reservoir (3a) defines a vertically elongated body (Figure 2, the reservoir has a vertically elongated body) having a cross-sectional size substantially equal to a cross-sectional size of both the opening and the discharge aperture (See annotated Figure 3 below).







(Annotated by Examiner)

    PNG
    media_image2.png
    718
    955
    media_image2.png
    Greyscale

Regarding Claim 10:
The above-discussed combination of Yamada and Boogert accounts for this subject matter where Yamada discloses wherein the docking station slide (2, Figure 3) is configured to slide from a position in which the docking station slide closes the discharge aperture to a position in which the docking station slide is offset from the discharge aperture (Column 3, Lines 39-53 and Figure 5, the docking station slide can move from open and closed positions where the docking station slide is offset when discharging powder). Boogert teaches wherein the docking station slide (12, Figure 11) is configured to slide from a position in which the docking station slide closes the discharge aperture (Figure 11, the docking station slide (12) closes the discharge aperture (22)) to a position in which the docking station slide is offset from the discharge aperture (Figure 13, the docking station slide (12) is offset from the discharge aperture (22)).

Regarding Claim 11:
The above-discussed combination of Yamada and Boogert accounts for this subject matter where Yamada discloses wherein the docking flange (3b, Figure 2) defines a pair of channels (32, Figure 4) into which opposed sides of the slidable closure are inserted and along which the slidable closure slides (Column 4, Lines 54-58 to Column 5, Lines 1-11). 

	Regarding Claim 17:
Yamada discloses a chemical dispenser that has:
Inserting a reservoir (3a, Figure 2) containing chemical (D, Figure 5, developer is the chemical) that is held in the reservoir by a slidable closure (4 and 44, Figure 5) into a docking station (1, Figure 3), the docking station (1, Figure 3) having a docking station slide (2, Figure 5) closing a discharge aperture (100, Figure 3) extending through the docking station (1, Figure 2).
	Yamada does not disclose:
Engaging the slidable closure on the reservoir with the docking station slide; 
sliding the docking station slide and thereby simultaneously sliding the slidable closure on the reservoir engaged therewith, causing an opening through a bottom end of the reservoir to open simultaneously with the discharge aperture.
	Boogert teaches a refill mechanism that has:
Engaging the slidable closure (16, Figure 11) on the reservoir (86, Figure 11) with the docking station slide (Paragraph [0038]); 
sliding the docking station slide (12, Figure 11) and thereby simultaneously sliding the slidable closure (16, Figure 11, the slide is the slidable closure) on the reservoir (86, Figure 1, the refill container is the reservoir) engaged therewith (Paragraph [0038]), causing an opening 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada to include engaging the slidable closure on the reservoir with the docking station slide and sliding the docking station slide and thereby simultaneously sliding the slidable closure on the reservoir engaged therewith, causing an opening through a bottom end of the reservoir to open simultaneously with the discharge aperture as taught by Boogert with the motivation to dispense the powder from the container to the reservoir by moving both slides together at once and thus enhance the convienice while still preventing the powder from being scattered about and prevents foreign matter from being dropped into the container (all of which Yamada expressed as concerns of prior art devices). 

Claims 2, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Boogert in further view of Tsukamoto (US 5018560 A).
Regarding Claim 2:
Yamada discloses:
Wherein the corresponding mating features (41 and 22, Figure 3) comprises one of a projection and a protrusion (41, Figure 3) on a bottom surface of the slidable closure (4 and 44, Figure 3). 
Yamada does not dislcose:
The other of the projection and the protrusion on a top surface of the docking station slide. 
	Boogert teaches:

Yamada and Boogert do not teach:
The other of the projection and the protrusion on a top surface of the docking station slide. 
	Tsukamoto teaches a supplying structure that has:
The other of the projection and the protrusion (25, Figure 1) on a top surface of the docking station slide (4, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada to include the other of the projection and the protrusion on a top surface of the docking station slide as taught by Tsukamoto with the motivation to have the slidable closure and the docking station slide to move together to allow for the operator to complete less work in dispensing the chemical. 

Regarding Claim 13:
Yamada discloses a chemical dispenser that has:
A reservoir (3a, Figure 2) configured to contain a chemical (D, Figure 5, the developer is the chemical) to be dispensed, the reservoir having a closed top end (See annotated Figure 2 below and Figure 2, the reservoir (3a) has a closed top end), a bottom end (30, Figure 3) defining an opening through which the chemical (D, Figure 5) is dispensed, and at least one sidewall (See annotated Figure 2 below) connecting the top end to the bottom end; 
a docking flange (3b, Figure 2, the protruding portion is the docking flange) adjacent the bottom end (30, Figure 3) of the reservoir (3a, Figure 2), the docking flange containing a slidable 
wherein a bottom surface of the slidable closure (4 and 44, Figure 3) comprises one of a projection and a protrusion (41, Figure 3).
	Yamada does not disclose:
Wherein a bottom surface of the slidable closure comprises one of a projection and protrusion configured to mate with a corresponding protrusion or projection of a docking station slide, thereby allowing the slidable closure to open as the docking station slide is translated from a closed position to an open position. 
Tsukamoto teaches a supplying structure that has:
Wherein a bottom surface of the slidable closure (7, Figure 1, the seal member is the slidable closure) comprises one of a projection and protrusion (9 and 24, Figure 1) configured to mate (Column 4, Lines 36-43) with a corresponding protrusion or projection (25, Figure 1) of a docking station slide (4, Figure 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada to include a bottom surface of the slidable closure comprises one of a projection and protrusion configured to mate with a corresponding protrusion or projection a docking station slide as taught by Tsukamoto with the motivation to have the slidable closure and the docking station slide to move together to allow for the operator complete less work in dispensing the chemical. 
Yamada and Tsukamoto do not teach:
Thereby allowing the slidable closure to open as the docking station slide is translated from a closed position to an open position.
	Boogert teaches a refill mechanism that has:
Thereby allowing the slidable closure (16, Figure 1) to open as the docking station slide (12, Figure 1) is translated from a closed position to an open position (Paragraphs [0038-0040], as the docking station slide (12) opens the slidable closure moves with it causing it to become offset and open).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada and Tsukamoto to include thereby allowing the slidable closure to open as the docking station slide is translated from a closed position to an open position as taught by Boogert with the motivation to dispense toner from the container into a reservoir as the container above is held.
Yamada, Figure 2
(Annotated by Examiner)

    PNG
    media_image1.png
    923
    1154
    media_image1.png
    Greyscale

Regarding Claim 14:
The above-discussed combination of Yamada, Tsukamoto, and Boogert accounts for this subject matter where Yamada discloses wherein the docking flange (3b, Figure 2) extends outwardly from the bottom end of the reservoir (Figure 2, the docking flange extends outwardly from the bottom).

Regarding Claim 16:
The above-discussed combination of Yamada, Tsukamoto, and Boogert accounts for this subject matter where Yamada discloses wherein the closed top end (See annotated Figure 5 below), bottom end (30, Figure 5), and at least one sidewall collectively define a vertically elongated body having a cross-sectional size substantially equal to a cross-sectional size of the opening (See annotated Figure 5 below).
Yamada, Figure 5
(Annotated by Examiner)

    PNG
    media_image3.png
    575
    895
    media_image3.png
    Greyscale

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Boogert in further view of Nakano (US 5363177 A).
Regarding Claim 3:
Yamada discloses: 
A docking station (1, Figure 2), a reservoir receiving portion (14, Figure 2), and the reservoir receiving portion (14, Figure 2) defining a receiving cavity (Figure 2, there is an indented portion going into the docking station to receive the reservoir (3a) and its flange is the receiving cavity) through which the discharge aperture (100, Figure 2) extends and into which the docking flange is configured to be inserted (Figure 2, there is an indented portion going into the docking station to receive the reservoir (3a) and its flange is the receiving cavity).
	Yamada and Boogert do not teach:
Wherein the docking station comprises a housing having a reservoir receiving portion and a docking station slide retaining portion offset laterally from the reservoir receiving portion.
	Nakano teaches a dispensing unit that has:
A housing (34, Figure 1, the mounting body is the housing) having a reservoir receiving portion and a docking station slide retaining portion offset laterally from the reservoir receiving portion (See annotated Figure 5 below).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada and Boogert to include a housing having a reservoir receiving portion and a docking station slide retaining portion offset laterally from the reservoir receiving portion as taught by Nakano with the motivation to have the reservoir receiving portion at a different point than the receiving portion to not have the reservoir affected by an operator pulling the docking station slide too hard in the same vicinity. 
Nakano, Figure 5
(Annotated by Examiner)

    PNG
    media_image4.png
    604
    916
    media_image4.png
    Greyscale


Regarding Claim 4:
The above-discussed combination of Yamada, Boogert, and Nakano accounts for this subject matter where Yamada discloses wherein the reservoir receiving portion (14, Figure 2) is shape-indexed (Figure 2, the reservoir (3a) is shape indexed because the docking station has recesses (102) that matches the projections (34) of the reservoir) to the docking flange (3b, Figure 2). 

Regarding Claim 5:
Yamada discloses:

Yamada and Boogert do not teach:
Wherein the docking station slide retaining portion includes a docking station slide opening through which the docking station slide is configured to travel.
	Nakano teaches: 
Wherein the docking station slide retaining portion (See annotated Figure 5 above) includes a docking station slide opening (35, Figure 2, the inner surfaces are guide surfaces) through which the docking station slide (1, Figure 2, the first shutter is the docking station slide) is configured to travel.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada and Boogert to include wherein the reservoir slide portion includes a reservoir slide opening through which the slide is configured to travel as taught by Nakano with the motivation to have a slide opening for each of the slides to be above each other for easier opening and closing of the slides. While Nakano et al. has the reservoir and the docking station formed together, Yamada does disclose that the reservoir and the docking station are separate. Nakano also teaches that the two slides can be held in the housing (Figure 2, the slides (1 and 2) are both in the housing). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Boogert in further view of Nakano and Kitayama (US 5593068 A).
Regarding Claim 6:
Yamada discloses:

Yamada, Boogert, and Nakano do not teach:
Rotating the docking flange relative to the docking station. 
	Kitayama teaches a supply apparatus that has:
Rotating the docking flange (Column 4, Lines 14-23, the reservoir is the cartridge (3) that is rotated with the docking flange (8)) relative to the docking station (2, Figure 5). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada and Nakano to include rotating the docking flange relative to the docking station as taught by Kitayama with the motivation to secure the reservoir to the docking station to prevent the chemical from being spilled if the reservoir were to tip over.

	Regarding Claim 7:
The above-discussed combination of Yamada, Boogert, Nakano, and Kitayama accounts for this subject matter where Kitayama teaches the docking flange (8, Figure 5, the shutter support is the docking flange) extending outwardly from the bottom end of the reservoir (Figure 5, the docking flange (8) extends outwardly from the bottom of the reservoir (4)), the docking station (2, Figure 1) has a recess (22, Figure 1), and the docking flange (8, Figure 1) is configured to be inserted into the receiving cavity (Figure 1, the docking flange (8) is in the receiving cavity (Column 4, Lines 1-19 and 18, Figure 5 the mounting surface is the receiving cavity))  and rotated until at least a portion of the docking flange (8, Figure 1) is positioned in the recess (Column 4, Lines 14-23). Yamada discloses a docking flange (3b, Figure 2) is positioned under a ledge (1a, the guide is the ledge). Nakano teaches housing of the docking station (34, Figure 1, the . 

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Boogert in further view of Praus (DE 3143953 A1).
Regarding Claim 8:
Yamada discloses: 
A docking flange (3b, Figure 2) with at least one chamfered edge (Figure 2, the edges of the docking flange (3b) are chamfered).
	Yamada and Boogert:
		The docking flange is substantially circular.
	Praus teaches a dispenser system for tablets that has:
The docking flange (1, Figure 1, the base element is the docking flange) is substantially circular (Figure 1, the docking flange (1) is circular).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada and Boogert to include the docking flange is substantially circular as taught by Praus with the motivation to have an alternate equivalent shaped docking flange and reservoir configuration.
It would have been an obvious matter of design choice to make the different portions of the docking flange of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
It would have been obvious matter of design choice to modify the Yamada and Boogert references, to have a substantially circular docking flange, since applicant has not disclosed that 
Furthermore, absent a teaching as to criticality that the docking flange is substantially circular, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

	Regarding Claim 12:
Yamada discloses:
Wherein the reservoir (3a, Figure 5) contains the chemical (D, Figure 5, developer is the chemical that is a powder (Column 1, Lines 5-11)).
	Yamada and Boogert do not teach:
The chemical is one of a solid block, solid pucks, and solid granules. 
	Praus teaches a spray bottle with refill cartridge that has:
The chemical (Page 1, First paragraph, the chemical is cleaning and disinfectants in tablet form) is one of solid pucks (7, Figure 2, the tablets are pucks). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada and Boogert to include a chemical is one of solid pucks as taught by Praus with the motivation to have the chemical be a solid puck for easier distribution.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Boogert in further view of Tsukamoto and Praus.
Yamada discloses: 
A docking flange (3b, Figure 2) with at least one chamfered edge (Figure 2, the edges of the docking flange (3b) are chamfered).
	Yamada, Boogert, and Tsukamoto do not teach:
		The docking flange is substantially circular.
	Praus teaches a dispenser system for tablets that has:
The docking flange (1, Figure 1, the base element is the docking flange) is substantially circular (Figure 1, the docking flange (1) is circular).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada, Boogert, and Tsukamoto to include the docking flange is substantially circular as taught by Praus with the motivation to have an alternate equivalent shaped docking flange and reservoir configuration.
It would have been an obvious matter of design choice to make the different portions of the docking flange of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
It would have been obvious matter of design choice to modify the Yamada, Boogert, and Tsukamoto references, to have a substantially circular docking flange, since applicant has not disclosed that having a substantially circular docking flange solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. 
Furthermore, absent a teaching as to criticality that the docking flange is substantially circular, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Boogert in further view of Tsukamoto. 
Yamada discloses:
A slidable closure (4 and 44, Figure 3). 
Yamada and Boogert do not teach:
Wherein engaging the slidable closure on the reservoir with the docking station slide comprises inserting one of a projection and a protrusion on a bottom surface of the slidable closure into the other projection and protrusion on a top surface of the docking station slide. 
	Tsukamoto teaches a supplying mechanism that has:
Wherein engaging (Column 4, Lines 36-42) the slidable closure (7, Figure 1) on the reservoir (6, Figure 1) with the docking station slide (4, Figure 1) comprises inserting one of a projection and a protrusion (9 and 24, Figure 1) on a bottom surface of the slidable closure (7, Figure 1) into the other of the projection and the protrusion (25, Figure 1) on a top surface of the docking slide (4, Figure 1).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada and Boogert to include engaging the slidable closure on the reservoir with the docking station slide comprises inserting one of a projection and a protrusion on a bottom surface of the slidable closure into the other projection and protrusion on a top surface of the docking station slide as taught by Tsukamoto with the motivation to have the slidable closure and the docking station slide to move together to allow for the operator complete less work in dispensing the chemical. 

Claim 18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Boogert in further view of Kitayama. 
Regarding Claim 18:
Yamada discloses:
Wherein inserting the reservoir (3a, Figure 2) into the docking station (1, Figure 2) comprises inserting a flange (3b) extending from the bottom end of the reservoir (3a, Figure 2) into a receiving cavity of the docking station (Column 3, Lines 39-53), and 
a ledge (1a, the guide is the ledge) over the receiving portion of the receiving cavity.
Yamada and Boogert do not teach:
Rotating the reservoir to a position the flange under a ledge.
	Kitayama teaches:
Rotating the reservoir (Column 4, Lines 14-23, the reservoir is the cartridge (3)) to a position the flange (23, Figure 1, the projection is the flange) under a ledge (22, Figure 1, the recess is the ledge).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada and Boogert to include rotating the reservoir to a position the flange under a ledge as taught by Kitayama with the motivation to secure the reservoir to the docking station to prevent the chemical from being spilled if the reservoir were to tip over.

Regarding Claim 20:
Yamada discloses:

	Yamada and Boogert do not teach:
		Dispensing a chemical under a force of gravity.
	Kitayama teaches:
		Dispensing a chemical under a force of gravity (Column 5, Lines 32-37). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada and Boogert to include dispensing a chemical under a force of gravity as taught by Kitayama with the motivation to have a system be mechanical to not have any electrical components in the system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukuda et al. (US 5040024 A) teaches a dispensing system that has a chemical, a docking flange, a reservoir, and a sildable closure.
Kaieda et al. (US 5089854 A) teaches a supplying apparatus that has a reservoir, a chemical, a docking flange, a slidable closure, and a docking station.  
Hatakeyama et al. (US 5475479 A) teaches a dispensing system that has a reservoir, a chemical, a docking flange, a docking station, a reservoir receiving portion and a docking station slide retaining portion. 
Yoshida (US 5091750 A) teaches a cartridge unit that has a docking station, a docking station slide, and a reservoir. 

Yamaguchi (US 4614286 A) teaches a toner container that has a chemical, a reservoir, and a slidable closure.
McAleavy (US 2020/0031512 A) teaches contained transfer of sterile or aseptic materials that has a reservoir and a slidable closure, and powder.
Lhoest (US 5490546 A) teaches an installation and method for transferring products that has a reservoir, a docking station, a chemical and a closure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753